Case 6:19-cv-01334-RBD-EJK Document 125 Filed 11/23/20 Page 1 of 2 PageID 1656




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


 NICHIA CORPORATION,

                Plaintiff,
                                                          CASE NO. 6:19-cv-1334-Orl-37EJK
 v.

 VIVIDGRO, INC. and LIGHTING
 SCIENCE GROUP CORPORATION,

                Defendants.
                                                      /

                                     MEDIATION REPORT
        In accordance with Local Rule 9.06, the mediator reports that the parties mediated on

 November 17, and again on November 18, via Zoom, and the following occurred:

               All parties were present and had authority to settle the case.

        The outcome of the mediation conference was:

               The case was neither settled nor impassed but was continued with the consent of

 the parties. The mediator will report on the parties' progress as negotiations continue.


 Dated: November 22, 2020

                                                    By: /s/ James M. Matulis
                                                    Jim@MatulisLaw.com
                                                    MATULIS IP LAW
                                                    Florida Bar No. 0077429
                                                    Chase Professional Park
                                                    10906 Sheldon Road
                                                    Tampa, FL 33626
                                                    813. 451.7347
Case 6:19-cv-01334-RBD-EJK Document 125 Filed 11/23/20 Page 2 of 2 PageID 1657




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 22, 2020, I electronically transmitted the
 attached document with the United States District Court electronic case filing system,
 which will electronically send copies to all counsel of record.


                                                      /s/ James Matulis
                                                      James Matulis, Esq.
